

113 S2437 PCS: Department of Commerce Appropriations Act, 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 411113th CONGRESS2d SessionS. 2437[Report No. 113–181]IN THE SENATE OF THE UNITED STATESJune 5, 2014Ms. Mikulski, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for Departments of
		  Commerce and Justice, and Science, and Related Agencies for the fiscal year
		  ending September 30, 2015, and for other purposes.That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for
			 Departments of
			 Commerce and Justice, and Science, and Related Agencies for the fiscal
			 year
			 ending September 30, 2015, and for other purposes, namely:IDepartment of CommerceInternational Trade AdministrationOperations and AdministrationFor necessary expenses for international trade activities of the Department of Commerce provided
			 for by law, to carry out activities associated with facilitating,
			 attracting, and retaining business investment in the United States, and
			 for engaging in trade promotional activities abroad,
			 including expenses of grants and cooperative agreements for the purpose of
			 promoting exports of United States firms, without regard to sections 3702
			 and 3703 of title 44, United States Code; full medical coverage for
			 dependent members of immediate families of employees stationed overseas
			 and employees temporarily posted overseas; travel and transportation of
			 employees of the International Trade Administration between two points
			 abroad, without regard to section 40118 of title 49, United States Code;
			 employment of citizens of the United States and aliens by contract for
			 services; rental of space abroad for periods not exceeding 10 years, and
			 expenses of alteration, repair, or improvement; purchase or construction
			 of temporary demountable exhibition structures for use abroad; payment of
			 tort claims, in the manner authorized in the first paragraph of section
			 2672 of title 28, United States Code, when such claims arise in foreign
			 countries; not to exceed $294,300 for official representation expenses
			 abroad; purchase of passenger motor vehicles for official use abroad, not
			 to exceed $45,000 per vehicle; obtaining insurance on official motor
			 vehicles; and rental of tie lines, $480,000,000, to remain available until
			 September 30, 2016, of which $10,000,000 is to be derived from fees to be
			 retained and used by the International Trade Administration,
			 notwithstanding section 3302 of title 31, United States Code: 
Provided, That, of amounts provided under this heading, not less than $16,400,000 shall be for China
			 antidumping and countervailing duty enforcement and compliance activities: 
Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the
			 Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f)
			 and 2458(c)) shall apply in carrying out these activities; and that for
			 the purpose of this Act, contributions under the provisions of the Mutual
			 Educational and Cultural Exchange Act of 1961 shall include payment for
			 assessments for services provided as part of these activities.Bureau of Industry and SecurityOperations and AdministrationFor necessary expenses for export administration and national security activities of the Department
			 of Commerce, including costs associated with the performance of export
			 administration field activities both domestically and abroad; full medical
			 coverage for dependent members of immediate families of employees
			 stationed overseas; employment of citizens of the United States and aliens
			 by contract for services abroad; payment of tort claims, in the manner
			 authorized in the first paragraph of section 2672 of title 28, United
			 States Code, when such claims arise in foreign countries; not to exceed
			 $13,500 for official representation expenses abroad; awards of
			 compensation to informers under the Export Administration Act of 1979, and
			 as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223;
			 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official
			 use and motor vehicles for law enforcement use with special requirement
			 vehicles eligible for purchase without regard to any price limitation
			 otherwise established by law, $105,549,000, to remain available until
			 expended: 
Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the
			 Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f)
			 and 2458(c)) shall apply in carrying out these activities: 
Provided further, That payments and contributions collected and accepted for materials or services provided as part
			 of such activities may be retained for use in covering the cost of such
			 activities, and for providing information to the public with respect to
			 the export administration and national security activities of the
			 Department of Commerce and other export control programs of the United
			 States and other governments.Economic development administrationEconomic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic
			 Development Act of 1965, for trade adjustment assistance, and for the cost
			 of loan guarantees and grants authorized by section 27 of the
			 Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722),
			 $235,000,000, to remain available until expended, of which $20,000,000
			 shall be for regional innovation programs and loan guarantees under
			 section 27 of the Stevenson-Wydler Technology Innovation Act of 1980:	Provided, That $40,000,000 shall be derived from prior year unobligated balances from funds, or recoveries
			 of funds, previously appropriated for Economic Development Assistance
			 Programs: Provided further, That the costs for loan guarantees, including the cost of modifying such loans, shall be as
			 defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds for loan guarantees under such section 27 are available to subsidize total loan
			 principal, any part of which is to be guaranteed, not to exceed
			 $70,000,000: Provided further, That, notwithstanding paragraph (7) of section 27(d) of the Stevenson-Wydler Technology
			 Innovation Act of 1980 (15 U.S.C. 3722(d)(7)), amounts made available in
			 prior appropriations Acts for guaranteeing loans for science park
			 infrastructure under such section shall be available to the Secretary of
			 Commerce to guarantee such loans after September 30, 2014.Salaries and ExpensesFor necessary expenses of administering the economic development assistance programs as provided
			 for by law, $37,000,000: 
Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works
			 Employment Act of 1976, title II of the Trade Act of 1974, and the
			 Community Emergency Drought Relief Act of 1977.Minority Business Development AgencyMinority Business DevelopmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing
			 minority business enterprise, including expenses of grants, contracts, and
			 other agreements with public or private organizations, $28,286,000.Economic and Statistical AnalysisSalaries and ExpensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the
			 Department of Commerce, $106,000,000, to remain available until September
			 30, 2016.Bureau of the CensusSalaries and ExpensesFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics,
			 provided for by law, $252,200,000: 
Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing
			 activities.Periodic Censuses and ProgramsFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics
			 for periodic censuses and programs provided for by law, $896,744,000, to
			 remain available until September 30, 2016: 
Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing
			 activities: 
Provided further, That within the amounts appropriated, $1,551,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the
			 Bureau of the Census.National Telecommunications and Information AdministrationSalaries and ExpensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information
			 Administration (NTIA), $48,500,000, to remain available until September
			 30, 2016: 
Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies
			 for costs incurred in spectrum management, analysis, operations, and
			 related services, and such fees shall be retained and used as offsetting
			 collections for costs of such spectrum services, to remain available until
			 expended: 
Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all
			 funds transferred, or previously transferred, from other Government
			 agencies for all costs incurred in telecommunications research,
			 engineering, and related activities by the Institute for Telecommunication
			 Sciences of NTIA, in furtherance of its assigned functions under this
			 paragraph, and such funds received from other Government agencies shall
			 remain available until expended.Public Telecommunications Facilities, Planning and ConstructionFor the administration of prior-year grants, recoveries and unobligated balances of funds
			 previously appropriated are available for the administration of all open
			 grants until their expiration.United states patent and trademark officeSalaries and expenses(including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by
			 law, including defense of suits instituted against the Under Secretary of
			 Commerce for Intellectual Property and Director of the USPTO,
			 $3,458,000,000, to remain available until expended: 
Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections
			 of fees and surcharges assessed and collected by the USPTO under any law
			 are received during fiscal year 2015, so as to result in a fiscal year
			 2015 appropriation from the general fund estimated at $0: 
Provided further, That during fiscal year 2015, should the total amount of such offsetting collections be less than
			 $3,458,000,000 this amount shall be reduced accordingly: 
Provided further, That any amount received in excess of $3,458,000,000 in fiscal year 2015 and deposited in the
			 Patent and Trademark Fee Reserve Fund shall remain available until
			 expended: 
Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of
			 the House of Representatives and the Senate for any amounts made available
			 by the preceding proviso and such spending plan shall be treated as a
			 reprogramming under section 505 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set
			 forth in that section: 
Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to
			 the United States Patent and Trademark Office Salaries and Expenses
			 account: 
Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year
			 2015
			 for official reception and representation expenses: 
Provided further, That in fiscal year 2015 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay
			 contributed by the USPTO and employees under section 8334(a) of title 5,
			 United States Code, and the normal cost percentage (as defined by section
			 8331(17) of that title) as provided by the Office of Personnel Management
			 (OPM) for USPTO's specific use, of basic pay, of employees subject to
			 subchapter III of chapter 83 of that title, and (2) the present value of
			 the otherwise unfunded accruing costs, as determined by OPM for USPTO's
			 specific use of post-retirement life insurance and post-retirement health
			 benefits coverage for all USPTO employees who are enrolled in Federal
			 Employees Health Benefits (FEHB) and Federal Employees Group Life
			 Insurance (FEGLI), shall be transferred to the Civil Service Retirement
			 and Disability Fund, the FEGLI Fund, and the FEHB Fund, as appropriate,
			 and shall be available for the authorized purposes of those accounts: 
Provided further, That any differences between the present value factors published in OPM's yearly 300 series
			 benefit letters and the factors that OPM provides for USPTO's specific use
			 shall be recognized as an imputed cost on USPTO's financial statements,
			 where applicable: 
Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected
			 by USPTO are available for USPTO only pursuant to section 42(c) of title
			 35, United States Code, as amended by section 22 of the Leahy-Smith
			 America Invents Act (Public Law 112–29): 
Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the
			 USPTO.National institute of standards and technologyScientific and technical research and servicesFor necessary expenses of the National Institute of Standards and Technology (NIST), $685,000,000,
			 to remain available until expended, of which not to exceed $9,000,000 may
			 be transferred to the Working Capital Fund: 
Provided, That not to exceed $5,000 shall be for official reception and representation expenses: 
Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program
			 participants.Industrial technology servicesFor necessary expenses for industrial technology services, $156,000,000, to remain available until
			 expended, of which $141,000,000 shall be for the Hollings Manufacturing
			 Extension Partnership, and of which $15,000,000 shall be for the Advanced
			 Manufacturing Technology Consortia.Construction of Research FacilitiesFor construction of new research facilities, including architectural and engineering design, and
			 for renovation and maintenance of existing facilities, not otherwise
			 provided for the National Institute of Standards and Technology, as
			 authorized by sections 13 through 15 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278c–278e), $59,000,000, to remain
			 available until expended: 
Provided, That the Secretary of Commerce shall include in the budget justification materials that the
			 Secretary submits to Congress in support of the Department of Commerce
			 budget (as submitted with the budget of the President under section
			 1105(a) of title 31, United States Code) an estimate for each National
			 Institute of Standards and Technology construction project having a total
			 multi-year program cost of more than $5,000,000, and simultaneously the
			 budget justification materials shall include an estimate of the budgetary
			 requirements for each such project for each of the 5 subsequent fiscal
			 years.National oceanic and atmospheric administrationOperations, research, and facilities(including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric
			 Administration, including maintenance, operation, and hire of aircraft and
			 vessels; grants, contracts, or other payments to nonprofit organizations
			 for the purposes of conducting activities pursuant to cooperative
			 agreements; and relocation of facilities, $3,228,964,000, to remain
			 available until September 30, 2016, except that funds provided for
			 cooperative enforcement shall remain available until September 30, 2017: 
Provided, That fees and donations received by the National Ocean Service for the management of national
			 marine sanctuaries may be retained and used for the salaries and expenses
			 associated with those activities, notwithstanding section 3302 of title
			 31, United States Code: 
Provided further, That in addition, $116,000,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for fishery activities related to the Saltonstall-Kennedy Grant Program,
			 Cooperative Research, Annual Stock Assessments, Survey and Monitoring
			 Projects, Interjurisdictional Fisheries Grants, and Fish Information
			 Networks: 
Provided further, That of the $3,359,964,000 provided for in direct obligations under this heading $3,228,964,000
			 is appropriated from the general fund, $116,000,000 is provided by
			 transfer, and $15,000,000 is derived from recoveries of prior year
			 obligations: 
Provided further, That the total amount available for National Oceanic and Atmospheric Administration corporate
			 services administrative support costs shall not exceed $226,800,000: 
Provided further, That any deviation from the amounts designated for specific activities in the report accompanying
			 this bill, or any use of deobligated balances of funds
			 provided under this heading in previous years, shall be subject to the
			 procedures set forth in section 505 of this Act: 
Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family
			 Protection and Survivor Benefits Plan, and for payments for the medical
			 care of retired personnel and their dependents under the Dependents
			 Medical Care Act (10 U.S.C. 55), such sums as may be necessary.Procurement, acquisition and constructionFor procurement, acquisition and construction of capital assets, including alteration and
			 modification costs, of the National Oceanic and Atmospheric
			 Administration, $2,131,686,000, to remain available until September 30,
			 2017, except that funds provided for construction of facilities shall
			 remain available until expended: 
Provided, That of the $2,144,686,000 provided for in direct obligations under this heading, $2,131,686,000
			 is appropriated from the general fund and $13,000,000 is provided from
			 recoveries of prior year obligations: 
Provided further, That any deviation from the amounts designated for specific activities in the report accompanying
			 this bill, or any use of deobligated balances of funds
			 provided under this heading in previous years, shall be subject to the
			 procedures set forth in section 505 of this Act: 
Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary
			 submits to Congress in support of the Department of Commerce budget (as
			 submitted with the budget of the President under section 1105(a) of title
			 31, United States Code) an estimate for each National Oceanic and
			 Atmospheric Administration procurement, acquisition or construction
			 project having a total of more than $5,000,000 and simultaneously the
			 budget justification shall include an estimate of the budgetary
			 requirements for each such project for each of the 5 subsequent fiscal
			 years: 
Provided further, That, within the amounts appropriated, $1,302,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite
			 procurement, acquisition and construction.Pacific Coastal Salmon RecoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000,
			 to remain available until September 30, 2016: 
Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of
			 Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the
			 Federally recognized tribes of the Columbia River and Pacific Coast
			 (including Alaska), for projects necessary for conservation of salmon and
			 steelhead populations that are listed as threatened or endangered, or that
			 are identified by a State as at-risk to be so listed, for maintaining
			 populations necessary for exercise of tribal treaty fishing rights or
			 native subsistence fishing, or for conservation of Pacific coastal salmon
			 and steelhead habitat, based on guidelines to be developed by the
			 Secretary of Commerce: 
Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be
			 available for marketing activities: 
Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented
			 in-kind contributions of at least 33 percent of the Federal funds.Fishermen's Contingency FundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $350,000, to be
			 derived from receipts collected pursuant to that Act, to remain available
			 until expended.Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2015,
			 obligations of direct loans may not exceed $24,000,000 for Individual
			 Fishing Quota loans and not to exceed $100,000,000 for traditional direct
			 loans as authorized by the Merchant Marine Act of 1936.Departmental ManagementSalaries and ExpensesFor necessary expenses for the management of the Department of Commerce provided for by law,
			 including not to exceed $4,500 for official reception and representation,
			 $56,000,000: 
Provided, That the Secretary may use space provided by State, local, and other governmental entities,
			 non-profit entities, or other businesses on a reimbursable or
			 non-reimbursable basis to engage in activities that provide businesses and
			 communities with information, advice, and referrals to Department of
			 Commerce programs.renovation and modernizationFor necessary expenses for the renovation and modernization of Department of Commerce facilities,
			 $10,000,000, to remain available until expended.Office of Inspector GeneralFor necessary expenses of the Office of Inspector General in carrying out the provisions of the
			 Inspector General Act of 1978 (5 U.S.C. App.), $30,596,000.General Provisions—Department of Commerce101.During the current fiscal year, applicable appropriations and funds made available to the
			 Department of Commerce by this Act shall be available for the activities
			 specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent
			 and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C.
			 3324, may be used for advanced payments not otherwise authorized only upon
			 the certification of officials designated by the Secretary of Commerce
			 that such payments are in the public interest.102.During the current fiscal year, appropriations made available to the Department of Commerce by this
			 Act for salaries and expenses shall be available for hire of passenger
			 motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as
			 authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as
			 authorized by law (5 U.S.C. 5901–5902).103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the
			 Department of Commerce in this Act may be transferred between such
			 appropriations, but no such appropriation shall be increased by more than
			 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section: 
Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in
			 advance of the acquisition or disposal of any capital asset (including
			 land, structures, and equipment) not specifically provided for in this Act
			 or any other law appropriating funds for the Department of Commerce.104.The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies
			 Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of
			 title I of division B of Public Law 113–6, are hereby adopted by reference
			 and made applicable with respect to fiscal year 2015: Provided, That the life cycle cost for the Joint Polar Satellite System is $11,323,400,000 and the life
			 cycle cost for the Geostationary Operational Environmental Satellite
			 R-Series Program is $10,829,500,000.105.Notwithstanding any other provision of law, the Secretary may furnish services (including but not
			 limited to utilities, telecommunications, and security services) necessary
			 to support the operation, maintenance, and improvement of space that
			 persons, firms, or organizations are authorized, pursuant to the Public
			 Buildings Cooperative Use Act of 1976 or other authority, to use or occupy
			 in the Herbert C. Hoover Building, Washington, DC, or other buildings, the
			 maintenance, operation, and protection of which has been delegated to the
			 Secretary from the Administrator of General Services pursuant to the
			 Federal Property and Administrative Services Act of 1949 on a reimbursable
			 or non-reimbursable basis. Amounts received as reimbursement for services
			 provided under this section or the authority under which the use or
			 occupancy of the space is authorized, up to $200,000, shall be credited to
			 the appropriation or fund which initially bears the costs of such
			 services.106.Nothing in this title shall be construed to prevent a grant recipient from deterring child
			 pornography, copyright infringement, or any other unlawful activity over
			 its networks.107.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with
			 their consent, with reimbursement and subject to the limits of available
			 appropriations, the land, services, equipment, personnel, and facilities
			 of any department, agency, or instrumentality of the United States, or of
			 any State, local government, Indian tribal government, Territory, or
			 possession, or of any political subdivision thereof, or of any foreign
			 government or international organization, for purposes related to carrying
			 out the responsibilities of any statute administered by the National
			 Oceanic and Atmospheric Administration.108.The National Technical Information Service shall not charge any customer for a copy of any report
			 or document generated by the Legislative Branch unless the Service has
			 provided information to the customer on how an electronic copy of such
			 report or document may be accessed and downloaded for free online.  Should
			 a customer still require the Service to provide a printed or digital copy
			 of the report or document, the charge shall be limited to recovering the
			 Service’s cost of processing, reproducing, and delivering such report or
			 document.109.In order to carry out the responsibilities of the National Oceanic and Atmospheric Administration
			 (NOAA), the Administrator of NOAA is authorized to: (1) enter into grants
			 and cooperative agreements with; (2) use on a non-reimbursable basis land,
			 services, equipment, personnel, and facilities provided by; and (3)
			 receive and expend funds made available on a consensual basis	from: a
			 Federal agency, State or
			 subdivision thereof, local government, tribal government, territory, or
			 possession or any subdivisions thereof: Provided, That funds received for permitting and related regulatory activities pursuant to this section
			 shall be deposited as offsetting collections under the heading National Oceanic and Atmospheric Administration—Operations, Research, and Facilities and shall remain available until expended for such purpose: Provided further, That all offsetting collections within this section and their corresponding uses are subject to
			 section 505 of this Act.110.The Secretary of Commerce may waive the requirement for bonds under 40 U.S.C. 3131 with respect to
			 contracts for the construction, alteration, or repair of vessels,
			 regardless of the terms of the contracts as to payment or title, when the
			 contract is made under the Coast and Geodetic Survey Act of 1947 (33
			 U.S.C. 883a et seq.).This title may be cited as the Department of Commerce Appropriations Act, 2015.IIDepartment of JusticeGeneral AdministrationSalaries and ExpensesFor expenses necessary for the administration of the Department of Justice, $115,000,000, of which
			 not to exceed $4,000,000 for security and construction of Department of
			 Justice facilities shall remain available until expended.Justice Information Sharing TechnologyFor necessary expenses for information sharing technology, including planning, development,
			 deployment and departmental direction, $25,842,000, to remain available
			 until expended: 
Provided, That the Attorney General may transfer up to $35,400,000 to this account, from funds available to
			 the Department of Justice for information technology, for enterprise-wide
			 information technology initiatives: 
Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer
			 authority contained in this Act.Administrative Review and Appeals(Including Transfer of Funds)For expenses necessary for the administration of pardon and clemency petitions and
			 immigration-related activities, $351,072,000, of which $4,000,000 shall be
			 derived by transfer from the Executive Office for Immigration Review fees
			 deposited in the Immigration Examinations Fee account: Provided, That of the amount provided:(1)not to exceed $10,000,000 is for the Executive Office of Immigration Review for courthouse
			 operations, language services, and automated system requirements and shall
			 remain available until expended;(2)$10,024,000 is for the Executive Office for Immigration Review Legal Orientation Program; and(3)$5,824,000 is for the Executive Office for Immigration Review to develop, implement, and evaluate a
			 pilot program to provide counsel for unaccompanied alien children: Provided, That such pilot program shall be carried out in consultation with the Department of Health and
			 Human Services, the Department of Homeland Security and relevant
			 non-governmental organizations and experts.Office of Inspector GeneralFor necessary expenses of the Office of Inspector General, $88,577,000, including not to exceed
			 $10,000 to meet unforeseen emergencies of a confidential character.United States Parole CommissionSalaries and ExpensesFor necessary expenses of the United States Parole Commission as authorized, $13,308,000.Legal ActivitiesSalaries and Expenses, General Legal ActivitiesFor expenses necessary for the legal activities of the Department of Justice, not otherwise
			 provided for, including not to exceed $20,000 for expenses of collecting
			 evidence, to be expended under the direction of, and to be accounted for
			 solely under the certificate of, the Attorney General; and rent of private
			 or Government-owned space in the District of Columbia, $915,000,000, of
			 which not to exceed $10,000,000 for litigation support contracts shall
			 remain available until expended: 
Provided, That of the amount provided for INTERPOL Washington dues payments, not to exceed $685,000 shall
			 remain available until expended: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL
			 Washington for official reception and representation expenses: 
Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that
			 emergent circumstances require additional funding for litigation
			 activities of the Civil Division, the Attorney General may transfer such
			 amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be
			 necessary to respond to such circumstances: 
Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section: 
Provided further, That of the amount appropriated, such sums as may be necessary shall be available to the Civil
			 Rights Division for salaries and expenses associated
			 with the election monitoring program under section 8 of the Voting Rights
			 Act of 1965 (42 U.S.C. 1973f) and to reimburse the Office of Personnel
			 Management for such salaries and expenses: 
Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000
			 shall remain available until expended.In addition, for reimbursement of expenses of the Department of Justice associated with processing
			 cases under the National Childhood Vaccine Injury Act of 1986, not to
			 exceed $7,833,000, to be appropriated from the Vaccine Injury Compensation
			 Trust Fund.Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $162,246,000, to remain
			 available until expended: 
Provided, That notwithstanding any other provision of law, fees collected for premerger notification
			 filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15
			 U.S.C. 18a), regardless of the year of collection (and estimated to be
			 $100,000,000 in fiscal year 2015), shall be retained and used for
			 necessary expenses in this appropriation, and shall remain available until
			 expended: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting
			 collections are received during fiscal year 2015, so as to result in a
			 final fiscal year 2015 appropriation from the general fund estimated at
			 $62,246,000.Salaries and Expenses, United States AttorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental
			 and cooperative agreements, $1,950,000,000: 
Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official
			 reception and representation expenses: 
Provided further, That not to exceed $25,000 shall remain available until expended.United States Trustee System FundFor necessary expenses of the United States Trustee Program, as authorized, $225,908,000, to remain
			 available until expended and to be derived from the United States Trustee
			 System Fund: 
Provided, That, notwithstanding any other provision of law, deposits to the Fund shall be available in such
			 amounts as may be necessary to pay refunds due depositors: 
Provided further, That, notwithstanding any other provision of law, $225,908,000 of offsetting collections pursuant
			 to section 589a(b) of title 28, United States Code, shall be retained and
			 used for necessary expenses in this appropriation and shall remain
			 available until expended: 
Provided further, That the sum herein appropriated from the Fund shall be reduced as such offsetting collections
			 are received during fiscal year 2015, so as to result in a final fiscal
			 year 2015 appropriation from the Fund estimated at $0.Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission,
			 including services as authorized by section 3109 of title 5, United States
			 Code, $2,326,000.Fees and Expenses of WitnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision
			 of expert witnesses, for private counsel expenses, including advances, and
			 for expenses of foreign counsel, $270,000,000, to remain available until
			 expended, of which not to exceed $16,000,000 is for construction of
			 buildings for protected witness safesites; not to exceed $3,000,000 is for
			 the purchase and maintenance of armored and other vehicles for witness
			 security caravans; and not to exceed $11,000,000 is for the purchase,
			 installation, maintenance, and upgrade of secure telecommunications
			 equipment and a secure automated information network to store and retrieve
			 the identities and locations of protected witnesses.Salaries and Expenses, Community Relations ServiceFor necessary expenses of the Community Relations Service, $12,972,000: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that
			 emergent circumstances require additional funding for conflict resolution
			 and violence prevention activities of the Community Relations Service, the
			 Attorney General may transfer such amounts to the Community Relations
			 Service, from available appropriations for the current fiscal year for the
			 Department of Justice, as may be necessary to respond to such
			 circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section.Assets Forfeiture FundFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United
			 States Code, $20,514,000, to be derived from the Department of Justice
			 Assets Forfeiture Fund.United States Marshals ServiceSalaries and ExpensesFor necessary expenses of the United States Marshals Service, $1,185,000,000, of which not to
			 exceed $6,000 shall be available for official reception and representation
			 expenses, and not to exceed $15,000,000 shall remain available until
			 expended.constructionFor construction in space controlled, occupied or utilized by the United States Marshals Service
			 for prisoner holding and related support, $9,800,000, to remain available
			 until expended.Federal Prisoner DetentionFor necessary expenses related to United States prisoners in the custody of the United States
			 Marshals Service as authorized by section 4013 of title 18, United States
			 Code, $1,595,307,000, to remain available until expended: 
Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: 
Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner
			 and Alien Transportation System: Provided further, That any unobligated balances available from funds appropriated under the heading General Administration, Detention Trustee shall be transferred to and merged with the appropriation under this heading.National Security DivisionSalaries and ExpensesFor expenses necessary to carry out the activities of the National Security Division, $91,800,000,
			 of which not to exceed $5,000,000 for information technology systems shall
			 remain available until expended: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that
			 emergent circumstances require additional funding for the activities of
			 the National Security Division, the Attorney General may transfer such
			 amounts to this heading from available appropriations for the current
			 fiscal year for the Department of Justice, as may be necessary to respond
			 to such circumstances: 
Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section.Interagency Law Enforcementinteragency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals
			 associated with the most significant drug trafficking and affiliated money
			 laundering organizations not otherwise provided for, to include
			 inter-governmental agreements with State and local law enforcement
			 agencies engaged in the investigation and prosecution of individuals
			 involved in organized crime drug trafficking, $505,000,000, of which
			 $50,000,000 shall remain available until expended: 
Provided, That any amounts obligated from appropriations under this heading may be used under authorities
			 available to the organizations reimbursed from this appropriation.Federal Bureau of InvestigationSalaries and ExpensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and
			 prosecution of crimes against the United States, $8,291,233,000, of which
			 not to exceed $216,900,000 shall remain available until expended: 
Provided, That not to exceed $184,500 shall be available for official reception and representation
			 expenses.constructionFor necessary expenses, to include the cost of equipment, furniture, and information technology
			 requirements, related to construction or acquisition of buildings,
			 facilities and sites by purchase, or as otherwise authorized by law;
			 conversion, modification and extension of Federally-owned buildings;
			 preliminary planning and design of projects; and operation and maintenance
			 of secure work environment facilities and secure networking capabilities;
			 $93,982,000, to remain available until expended.Drug Enforcement AdministrationSalaries and ExpensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to
			 meet unforeseen emergencies of a confidential character pursuant to
			 section 530C of title 28, United States Code; and expenses for conducting
			 drug education and training programs, including travel and related
			 expenses for participants in such programs and the distribution of items
			 of token value that promote the goals of such programs, $2,018,000,000; of
			 which not to exceed $75,000,000 shall remain available until expended and
			 not to exceed $90,000 shall be available for official reception and
			 representation expenses.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and ExpensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of
			 State and local law enforcement agencies with or without reimbursement,
			 including training in connection with the training and acquisition of
			 canines for explosives and fire accelerants detection; and for provision
			 of laboratory assistance to State and local law enforcement agencies, with
			 or without reimbursement, $1,201,004,000, of which not to exceed $36,000
			 shall be for official reception and representation expenses, not to exceed
			 $1,000,000 shall be available for the payment of attorneys' fees as
			 provided by section 924(d)(2) of title 18, United States Code, and not to
			 exceed $20,000,000 shall remain available until expended: 
Provided, That none of the funds appropriated herein shall be available to investigate or act upon
			 applications for relief from Federal firearms disabilities under section
			 925(c) of title 18, United States Code: 
Provided further, That such funds shall be available to investigate and act upon applications filed by corporations
			 for relief from Federal firearms disabilities under section 925(c) of
			 title 18, United States Code: 
Provided further, That no funds made available by this or any other Act may be used to transfer the functions,
			 missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and
			 Explosives to other agencies or Departments.Federal Prison SystemSalaries and Expenses(Including Transfer of Funds)For necessary expenses of the Federal Prison System for the administration, operation, and
			 maintenance of Federal penal and correctional institutions, and for the
			 provision of technical assistance and advice on corrections related issues
			 to foreign governments, $6,804,000,000: 
Provided, That the Attorney General may transfer to the Health Resources and Services Administration such
			 amounts as may be necessary for direct expenditures by that Administration
			 for medical relief for inmates of Federal penal and correctional
			 institutions: 
Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a
			 fiscal agent or fiscal intermediary claims processor to determine the
			 amounts payable to persons who, on behalf of the Federal Prison System,
			 furnish health services to individuals committed to the custody of the
			 Federal Prison System: 
Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: 
Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September
			 30, 2016: 
Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain
			 available until expended to make payments in advance for grants, contracts
			 and reimbursable agreements, and other expenses: 
Provided further, That the Director of the Federal Prison System may accept donated property and services relating
			 to the operation of the prison card program from a not-for-profit entity
			 which has operated such program in the past, notwithstanding the fact that
			 such not-for-profit entity furnishes services under contracts to the
			 Federal Prison System relating to the operation of pre-release services,
			 halfway houses, or other custodial facilities.Buildings and FacilitiesFor planning, acquisition of sites and construction of new facilities; purchase and acquisition of
			 facilities and remodeling, and equipping of such facilities for penal and
			 correctional use, including all necessary expenses incident thereto, by
			 contract or force account; and constructing, remodeling, and equipping
			 necessary buildings and facilities at existing penal and correctional
			 institutions, including all necessary expenses incident thereto, by
			 contract or force account, $105,000,000, to remain available until
			 expended, of which not less than $91,000,000 shall be available only for
			 modernization, maintenance and repair, and of which not to exceed
			 $14,000,000 shall be available to construct areas for inmate work
			 programs: 
Provided, That labor of United States prisoners may be used for work performed under this appropriation.Federal Prison Industries, IncorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within
			 the limits of funds and borrowing authority available, and in accord with
			 the law, and to make such contracts and commitments without regard to
			 fiscal year limitations as provided by section 9104 of title 31, United
			 States Code, as may be necessary in carrying out the program set forth in
			 the budget for the current fiscal year for such corporation.Limitation on Administrative Expenses, Federal Prison Industries, IncorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be
			 available for its administrative expenses, and for services as authorized
			 by section 3109 of title 5, United States Code, to be computed on an
			 accrual basis to be determined in accordance with the corporation's
			 current prescribed accounting system, and such amounts shall be exclusive
			 of depreciation, payment of claims, and expenditures which such accounting
			 system requires to be capitalized or charged to cost of commodities
			 acquired or produced, including selling and shipping expenses, and
			 expenses in connection with acquisition, construction, operation,
			 maintenance, improvement, protection, or disposition of facilities and
			 other property belonging to the corporation or in which it has an
			 interest.State and Local Law Enforcement ActivitiesOffice on Violence Against Womenviolence against women prevention and prosecution programsFor grants, contracts, cooperative agreements, and other assistance for the prevention and
			 prosecution of violence against women, as authorized by the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003
			 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act
			 of 1974 (42 U.S.C. 5601 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law
			 109–162) (the 2005 Act); and the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and for related victims services, $430,000,000, to remain available until expended: 
Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under
			 this heading may be used for expenses related to evaluation, training, and
			 technical assistance: 
Provided further, That of the amount provided—(1)$195,000,000 is for grants to combat violence against women, as authorized by part T of the 1968
			 Act;(2)$26,000,000 is for transitional housing assistance grants for victims of domestic violence, dating
			 violence, stalking, or sexual assault as authorized by section 40299 of
			 the
			 1994 Act;(3)$3,000,000 is for the National Institute of Justice for research and evaluation of violence against
			 women and related issues addressed by grant programs of the Office on
			 Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs;(4)$10,000,000 is for a grant program to provide services to advocate for and respond to youth victims
			 of domestic violence, dating violence, sexual assault, and stalking;
			 assistance to children and youth exposed to such violence; programs to
			 engage men and youth in preventing such violence; and assistance to middle
			 and high school students through education and other services related to
			 such violence: 
Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303
			 and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall
			 be available for this program: 
Provided further, That 10 percent of the total amount available for this grant program shall be available for
			 grants under the program authorized by section 2015 of the 1968 Act: 
Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this
			 program;(5)$50,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of
			 which $4,000,000 is for a homicide reduction initiative;(6)$30,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994
			 Act;(7)$33,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as
			 authorized by section 40295 of the 1994 Act;(8)$12,000,000 is for grants to reduce violent crimes against women on campus, as authorized by
			 section
			 304 of the 2005 Act;(9)$42,500,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act;(10)$4,500,000 is for enhanced training and services to end violence against and abuse of women in
			 later life, as authorized by section 40802 of the 1994 Act;(11)$16,000,000 is for grants to support families in the justice system, as authorized by section 1301
			 of the 2000 Act: 
Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act
			 and section 41002 of the 1994 Act, prior to their amendment by the 2013
			 Act, shall be available for this program;(12)$6,000,000 is for education and training to end violence against and abuse of women with
			 disabilities, as authorized by section 1402 of the 2000 Act;(13)$500,000 is for the National Resource Center on Workplace Responses to assist victims of domestic
			 violence, as authorized by section 41501 of the 1994 Act;(14)$1,000,000 is for analysis and research on violence against Indian women, including as authorized
			 by section 904 of the 2005 Act: 
Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; and(15)$500,000 is for a national clearinghouse that
			 provides training and technical assistance on issues relating to sexual
			 assault of American Indian and Alaska Native women.Office of Justice Programsresearch, evaluation and statisticsFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and
			 Other Tools to end the Exploitation of Children Today Act of 2003 (Public
			 Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the
			 Violence Against Women and Department of Justice Reauthorization Act of
			 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007
			 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law
			 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public
			 Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the
			 Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Violence Against Women
			 Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other programs, $115,000,000, to remain available until expended, of which—(1)$42,000,000 is for criminal justice statistics programs, and other activities, as authorized by
			 part C of title I of the 1968 Act;(2)$38,000,000 is for research, development, and evaluation programs, and other activities as
			 authorized by part B of title I of the 1968 Act and subtitle D of title II
			 of the 2002 Act;(3)$30,000,000 is for regional information sharing activities, as authorized by part M of title I of
			 the 1968 Act; and(4)$5,000,000 is for activities to strengthen and enhance the practice of forensic sciences, of which
			 $4,000,000 is for transfer to
			 the National Institute of Standards and Technology to support scientific
			 working groups.state and local law enforcement assistanceFor grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime
			 Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990
			 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the
			 Violence Against Women and Department of Justice Reauthorization Act of
			 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS
			 Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of
			 title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization
			 for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of
			 Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment
			 and Crime Reduction Reauthorization and Improvement Act of 2008 (Public
			 Law 110–416); the Violence Against Women Reauthorization Act of 2013
			 (Public Law 113–4) (the 2013 Act); and other programs, $1,149,500,000, to remain available until expended as follows—(1)$376,000,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by
			 subpart 1 of part E of title I of the 1968 Act (except that section
			 1001(c), and the special rules for Puerto Rico under section 505(g) of
			 title I of the 1968 Act shall not apply for purposes of this Act), of
			 which, notwithstanding such subpart 1, $1,000,000 is for a program to
			 improve State and local law enforcement intelligence capabilities
			 including antiterrorism training and training to ensure that
			 constitutional rights, civil liberties, civil rights, and privacy
			 interests are protected throughout the intelligence process, $2,000,000 is
			 for a State, local, and tribal assistance help desk and diagnostic center
			 program, $15,000,000 is for a Preventing Violence Against Law Enforcement
			 Officer Resilience and Survivability Initiative (VALOR), $10,000,000 is
			 for an initiative
			 to support evidence-based policing, $5,000,000 is for an initiative to
			 enhance prosecutorial decision-making; and $3,000,000 is for competitive
			 grants to distribute firearm safety materials and gun locks;(2)$150,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of
			 the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): 
Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for
			 Federal immigration and other detainees housed in State and local
			 detention facilities;(3)$10,000,000 for competitive grants to improve the functioning of the criminal justice system, to
			 prevent or combat juvenile delinquency, and to assist victims of crime
			 (other than compensation);(4)$15,000,000 for victim services programs for victims of trafficking, as authorized by section
			 107(b)(2) of Public Law 106–386, for programs authorized under Public
			 Law 109–164, or programs authorized under Public Law 113–4;(5)$41,000,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act;(6)$9,000,000 for mental health courts and adult and juvenile collaboration program grants, as
			 authorized by parts V and HH of title I of the 1968 Act, and the Mentally
			 Ill Offender Treatment and Crime Reduction Reauthorization and Improvement
			 Act of 2008 (Public Law 110–416);(7)$12,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized
			 by part S of title I of the 1968 Act;(8)$2,000,000 for the Capital Litigation Improvement Grant Program, as authorized by section 426 of
			 Public Law 108–405, and for grants for wrongful conviction review;(9)$15,000,000 for economic, high technology and Internet crime prevention grants, including as
			 authorized by section 401 of Public Law 110–403, of which not more than
			 $2,500,000 is for intellectual property enforcement grants, including as
			 authorized by section 401 of Public Law 110–403;(10)$2,000,000 for a student loan repayment assistance program pursuant to section 952 of Public Law
			 110–315;(11)$20,000,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and
			 related activities;(12)$8,000,000 for an initiative relating to children exposed to violence;(13)$17,000,000 for an Edward Byrne Memorial criminal justice innovation program;(14)$23,000,000 for the matching grant program for law enforcement armor vests, as authorized by
			 section 2501 of title I of the 1968 Act: 
Provided, That $1,500,000 is transferred directly to the National Institute of Standards and Technology's
			 Office of Law Enforcement Standards for research, testing and evaluation
			 programs;(15)$1,000,000 for the National Sex Offender Public Website;(16)$8,500,000 for competitive and evidence-based programs to reduce gun crime and gang violence;(17)$58,500,000 for grants to States to upgrade criminal and mental health records in the National
			 Instant Criminal Background Check System, of which no less than
			 $12,000,000 shall be for grants made under the authorities of the NICS
			 Improvement Amendments Act of 2007 (Public Law 110–180);(18)$12,000,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the
			 1968 Act;(19)$125,000,000 for DNA-related and forensic programs and activities, of which—(A)$117,000,000 is for a DNA analysis and capacity enhancement program and for other local, State, and
			 Federal forensic activities, including the purposes authorized under
			 section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law
			 106–546) (the Debbie Smith DNA Backlog Grant Program): 
Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes
			 described in the DNA Training and Education for Law Enforcement,
			 Correctional Personnel, and Court Officers program (Public Law 108–405,
			 section 303);(B)$4,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing
			 Program (Public Law 108–405, section 412); and(C)$4,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section
			 304 of Public Law 108–405;(20)$41,000,000 for a grant program for community-based sexual assault response reform;(21)$6,000,000 for the court-appointed special advocate program, as authorized by section 217 of the
			 1990 Act;(22)$70,000,000 for offender reentry programs and research, as authorized by the Second Chance Act of
			 2007 (Public Law 110–199), without regard to the time limitations
			 specified at section 6(1) of such Act, of which not to exceed $7,000,000
			 is for a program to improve State, local, and tribal probation or parole
			 supervision efforts and strategies, and $5,000,000 is for Children of
			 Incarcerated Parents Demonstrations to enhance and maintain parental and
			 family relationships for incarcerated parents as a reentry or recidivism
			 reduction strategy: 
Provided, That up to $15,000,000 of funds made available in this paragraph may be used for
			 performance-based
			 awards for Pay for Success projects, of which up to $10,000,000 shall be
			 for Pay for Success programs implementing the Permanent Supportive Housing
			 Model;(23)$5,000,000 for a veterans treatment courts program;(24)$7,000,000 for a program to monitor prescription drugs and scheduled listed chemical products;(25)$2,000,000 to operate a National Center for Campus Public Safety;(26)$22,000,000 for a justice reinvestment initiative, for activities related to criminal justice
			 reform and recidivism reduction;(27)$4,000,000 for additional replication sites employing the Project HOPE Opportunity Probation with
			 Enforcement model implementing swift and certain sanctions in probation,
			 and for a research project on the effectiveness of the model;(28)$12,500,000 for the Office of Victims of Crime for supplemental victims’ services and other
			 victim-related programs and initiatives, including research and
			 statistics, and for tribal assistance for victims of violence; and(29)$75,000,000 for the Comprehensive School Safety Initiative, described in the explanatory statement
			 described in section 4 (in the matter preceding division A of this
			 consolidated Act): 
Provided, That section 213 of this Act shall not apply with respect to the amount made available in this
			 paragraph:Provided, That, if a unit of local government uses any of the funds made available under this heading to
			 increase the number of law enforcement officers, the unit of local
			 government will achieve a net gain in the number of law enforcement
			 officers who perform non-administrative public sector safety service.juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law
			 109–162) (the 2005 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and
			 Other Tools to end the Exploitation of Children Today Act of 2003 (Public
			 Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); the Violence Against Women
			 Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other juvenile justice programs, $257,500,000, to remain available until expended as
			 follows—(1)$61,500,000 for programs authorized by section 221 of the 1974 Act, and for training and technical
			 assistance to assist small, nonprofit organizations with the Federal
			 grants process: 
Provided, That of the amounts provided under this paragraph, $500,000 shall be for a competitive
			 demonstration grant program to support emergency planning among State,
			 local and tribal juvenile justice residential facilities;(2)$53,000,000 for youth mentoring grants;(3)$37,000,000 for delinquency prevention, as authorized by section 505 of the 1974 Act, of which,
			 pursuant to sections 261 and 262 thereof—(A)$5,000,000 shall be for the Tribal Youth Program;(B)$3,000,000 shall be for gang and youth violence education, prevention and intervention, and related
			 activities;(C)$1,000,000 shall be for programs and activities to enforce State laws prohibiting the sale of
			 alcoholic beverages to minors or the purchase or consumption of alcoholic
			 beverages by minors, for prevention and reduction of consumption of
			 alcoholic beverages by minors, and for technical assistance and training;
			 and(D)$8,000,000 shall be for competitive grants to police and juvenile justice authorities in
			 communities that have been awarded Department of Education School Climate
			 Transformation Grants to collaborate on use of evidence-based positive
			 behavior strategies to increase school safety and reduce juvenile arrests;(4)$19,000,000 for programs authorized by the Victims of Child Abuse Act of 1990;(5)$11,000,000 for community-based violence prevention initiatives, including for public health
			 approaches to reducing shootings and violence;(6)$68,000,000 for missing and exploited children programs, including as authorized by sections 404(b)
			 and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the
			 PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for
			 purposes of this Act);(7)$1,500,000 for child abuse training programs for judicial personnel and practitioners, as
			 authorized by section 222 of the 1990 Act;(8)$1,000,000 for grants and technical assistance in support of the National Forum on Youth Violence
			 Prevention;(9)$500,000 for an Internet site providing information and resources on children of incarcerated
			 parents;(10)$2,000,000 for competitive grants focusing on girls in the juvenile justice system; and(11)$3,000,000 for a program to improve juvenile indigent defense:Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics
			 activities designed to benefit the programs or activities authorized: 
Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (6) may be
			 used for training and technical assistance: 
Provided further, That the previous two provisos shall not apply to grants and projects authorized by sections 261
			 and 262 of the 1974 Act and to missing and exploited children programs.Public Safety Officer BenefitsFor payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968, such sums as are necessary
			 (including amounts for administrative costs), to remain available until
			 expended; and $16,300,000 for payments authorized by section 1201(b) of
			 such Act and for educational assistance authorized by section 1218 of such
			 Act, to remain available until expended: 
Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that
			 emergent circumstances require additional funding for such disability and
			 education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such
			 circumstances: 
Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section.Community Oriented Policing Servicescommunity oriented policing services programsFor activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law
			 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law
			 109–162) (the 2005 Act), $224,000,000, to remain available until expended: 
Provided, That any balances made available through prior year deobligations shall only be available in
			 accordance with section 505 of this Act: 
Provided further, That of the amount provided under this heading—(1)$7,000,000 is for anti-methamphetamine-related activities, which shall be transferred to the Drug
			 Enforcement Administration upon enactment of this Act;(2)$16,500,000 is for improving tribal law enforcement, including hiring, equipment, training, and
			 anti-methamphetamine activities;(3)$180,500,000 is for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd) for the
			 hiring and rehiring of additional career law enforcement officers under
			 part Q of such title notwithstanding subsection (i) of such section: 
Provided, That, notwithstanding subsection (g) of the 1968 Act (42 U.S.C. 3796dd), the Federal share of the
			 costs of a project funded by such grants may not exceed 75 percent unless
			 the Director of the Office of Community Oriented Policing Services waives,
			 wholly or in part, the requirement of a non-Federal contribution to the
			 costs of a project: 
Provided further, That, notwithstanding section 1704(c) of such title (42 U.S.C. 3796dd–3(c)), funding for hiring
			 or rehiring a career law enforcement officer may not exceed $125,000
			 unless the Director of the Office of Community Oriented Policing Services
			 grants a waiver from this limitation: 
Provided further, That within the amounts appropriated, $16,500,000 shall be transferred to the Tribal Resources
			 Grant Program: 
Provided further, That of the amounts appropriated under this paragraph, $7,500,000 is for community policing
			 development activities in furtherance of the purposes in section 1701: 
Provided further, That within the amounts appropriated under this paragraph, $5,000,000 is for the collaborative
			 reform model of technical assistance in furtherance of the purposes in
			 section 1701;(4)$10,000,000 is for competitive grants to State law enforcement agencies in States with high
			 seizures
			 of precursor chemicals, finished methamphetamine, laboratories, and
			 laboratory dump seizures: 
Provided, That funds appropriated under this paragraph shall be utilized for investigative purposes to
			 locate or investigate illicit activities, including precursor diversion,
			 laboratories, or methamphetamine traffickers; and(5)$10,000,000 is for competitive grants to statewide law enforcement agencies in states with high
			 rates of primary treatment admissions for heroin and other opioids: Provided, That these funds shall be utilized for investigative purposes to locate or investigate illicit
			 activities, including activities related to the distribution of heroin or
			 unlawful distribution of prescription opioids, or unlawful heroin and
			 prescription opioid traffickers through statewide collaboration.General provisions—Department of justice201.In addition to amounts otherwise made available in this title for official reception and
			 representation expenses, a total of not to exceed $50,000 from funds
			 appropriated to the Department of Justice in this title shall be available
			 to the Attorney General for official reception and representation
			 expenses.202.None of the funds appropriated by this title shall be available to pay for an abortion, except
			 where the life of the mother would be endangered if the fetus were carried
			 to term, or in the case of rape: 
Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction,
			 this section shall be null and void.203.None of the funds appropriated under this title shall be used to require any person to perform, or
			 facilitate in any way the performance of, any abortion.204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of
			 Prisons to provide escort services necessary for a female inmate to
			 receive such service outside the Federal facility: 
Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address
			 the philosophical beliefs of individual employees of the Bureau of
			 Prisons.205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the
			 Department of Justice in this Act may be transferred between such
			 appropriations, but no such appropriation, except as otherwise
			 specifically provided, shall be increased by more than 10 percent by any
			 such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation except
			 in compliance with the procedures set forth in that section.206.The Attorney General is authorized to extend through September 30, 2014, the Personnel Management
			 Demonstration Project transferred to the Attorney General pursuant to
			 section 1115 of the Homeland Security Act of 2002 (Public Law 107–296; 28
			 U.S.C. 599B) without limitation on the number of employees or the
			 positions covered.207.None of the funds made available under this title may be used by the Federal Bureau of Prisons or
			 the United States Marshals Service for the purpose of transporting an
			 individual who is a prisoner pursuant to conviction for crime under State
			 or Federal law and is classified as a maximum or high security prisoner,
			 other than to a prison or other facility certified by the Federal Bureau
			 of Prisons as appropriately secure for housing such a prisoner.208.(a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable
			 television services, or to rent or purchase audiovisual or electronic
			 media or equipment used primarily for recreational purposes.(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic
			 media or equipment for inmate training, religious, or educational
			 programs.209.None of the funds made available under this title shall be obligated or expended for any new or
			 enhanced information technology program having total estimated development
			 costs in excess of $100,000,000, unless the Deputy Attorney General and
			 the investment review board certify to the Committees on Appropriations of
			 the House of Representatives and the Senate that the information
			 technology program has appropriate program management controls and
			 contractor oversight mechanisms in place, and that the program is
			 compatible with the enterprise architecture of the Department of Justice.210.The notification thresholds and procedures set forth in section 505 of this Act shall apply to
			 deviations from the amounts designated for specific activities in this Act
			 and in the accompanying report, and to any use of
			 deobligated balances of funds provided under this title in previous years.211.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish,
			 process, or approve a public-private competition under the Office of
			 Management and Budget Circular A–76 or any successor administrative
			 regulation, directive, or policy for work performed by employees of the
			 Bureau of Prisons or of Federal Prison Industries, Incorporated.212.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits,
			 or expenses of any United States Attorney assigned dual or additional
			 responsibilities by the Attorney General or his designee that exempt that
			 United States Attorney from the residency requirements of section 545 of
			 title 28, United States Code.213.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be
			 available (or authorized to be made available) by law, with respect to
			 funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs—(1)up to 3 percent of funds made available to the Office of Justice Programs for grant or
			 reimbursement programs may be used by such Office to provide training and
			 technical assistance;(2)up to 2 percent of funds made available for grant or reimbursement programs under such headings,
			 except for amounts appropriated specifically for research, evaluation, or
			 statistical programs administered by the National Institute of Justice and
			 the Bureau of Justice Statistics, shall be transferred to and merged with
			 funds provided to the National Institute of Justice and the Bureau of
			 Justice Statistics, to be used by them for research, evaluation, or
			 statistical purposes, without regard to the authorizations for such grant
			 or reimbursement programs; and(3)up to 5 percent of funds made available for grant or reimbursement programs: (1) under the heading State and Local Law Enforcement Assistance; or (2) under the headings Research, Evaluation, and Statistics and Juvenile Justice Programs, to be transferred to and merged with funds made available under the heading State and Local Law Enforcement Assistance, shall be available for tribal criminal justice assistance without regard to the authorizations
			 for such grant or reimbursement programs.214.Upon request by a grantee for whom the Attorney General has determined there is a fiscal hardship,
			 the Attorney General may, with respect to funds appropriated in this or
			 any other Act making appropriations for fiscal years 2012 through 2015 for
			 the following programs, waive the following requirements:(1)For the adult and juvenile offender State and local reentry demonstration projects under part FF of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3797w(g)(1)), the requirements under section 2976(g)(1) of such
			 part.(2)For State, Tribal, and local reentry courts under part FF of title I of such Act of 1968 (42 U.S.C.
			 3797w–2(e)(1) and (2)), the requirements under section 2978(e)(1) and (2)
			 of such part.(3)For the prosecution drug treatment alternatives to prison program under part CC of title I of such
			 Act of 1968 (42 U.S.C. 3797q–3), the requirements under section 2904 of
			 such part.(4)For grants to protect inmates and safeguard communities as authorized by section 6 of the Prison
			 Rape Elimination Act of 2003 (42 U.S.C. 15605(c)(3)), the requirements of
			 section 6(c)(3) of such Act.215.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the
			 Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a))
			 shall not apply to amounts made available by this or any other Act.216.None of the funds made available under this Act, other than for the national instant criminal
			 background check system established under section 103 of the Brady Handgun
			 Violence Prevention Act (18 U.S.C. 922 note), may be used by a Federal law
			 enforcement officer to facilitate the transfer of an operable firearm to
			 an individual if the Federal law enforcement officer knows or suspects
			 that the individual is an agent of a drug cartel, unless law enforcement
			 personnel of the United States continuously monitor or control the firearm
			 at all times.217.No funds provided in this Act shall be used to deny the Inspector General of the Department of
			 Justice timely access to all records,
			 documents, and other materials in the custody or possession of the
			 Department or to prevent or impede the Inspector
			 General’s access to such records, documents and other materials, unless
			 in accordance with an express limitation of section 6(a) of the Inspector
			 General
			 Act, as amended, consistent with the plain language of the Inspector
			 General Act, as amended.  The Department of Justice shall report to the
			 Committee on Appropriations within five calendar days any failures to
			 comply with this requirement.218.Section 8(e) of Public Law 108–79 (42 U.S.C. 15607(e)) shall not apply to funds appropriated to or
			 administered by the Office on Violence Against Women, to subpart 1 of part
			 E of title I of the Omnibus Crime Control and Safe Streets Act of 1968,
			 and to section 221 of the Justice and Delinquency Prevention Act of 1974,
			 including funds appropriated in previous appropriations acts that remain
			 available for obligation.219.Discretionary funds that are made available in this Act for the Office of Justice Programs may be
			 used to participate in Performance Partnership Pilots authorized under
			 section 526 of division H of Public Law
			 113–76.220.None of the funds made available by this Act may be used in contravention of  
			 section 7606 (Legitimacy of Industrial Hemp Research) of the Agricultural Act of 2014 (Public Law 113–79) by the Department of Justice or the Drug
			 Enforcement Administration.This title may be cited as the Department of Justice Appropriations Act, 2015.IIIScienceOffice of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes
			 of the National Science and Technology Policy, Organization, and
			 Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor
			 vehicles, and services as authorized by section 3109 of title 5, United
			 States Code, not to exceed $2,250 for official reception and
			 representation expenses, and rental of conference rooms in the District of
			 Columbia, $5,555,000.National Aeronautics and Space AdministrationScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research
			 and development activities, including research, development, operations,
			 support, and services; maintenance and repair, facility planning and
			 design; space flight, spacecraft control, and communications activities;
			 program management; personnel and related costs, including uniforms or
			 allowances therefor, as authorized by sections 5901 and 5902 of title 5,
			 United States Code; travel expenses; purchase and hire of passenger motor
			 vehicles; and purchase, lease, charter, maintenance, and operation of
			 mission and administrative aircraft, $5,200,000,000, to remain available
			 until September 30, 2016: 
Provided, That the formulation and development costs (with development cost as defined under section 30104
			 of title 51, United States Code) for the James Webb Space Telescope shall
			 not exceed $8,000,000,000: 
Provided further, That should the individual identified under subsection (c)(2)(E) of section 30104 of title 51,
			 United States Code, as responsible for the James Webb Space Telescope
			 determine that the development cost of the program is likely to exceed
			 that limitation, the individual shall immediately notify the Administrator
			 and the increase shall be treated as if it meets the 30 percent threshold
			 described in subsection (f) of section 30104.AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics
			 research and development activities, including research, development,
			 operations, support, and services; maintenance and repair, facility
			 planning and design; space flight, spacecraft control, and communications
			 activities; program management; personnel and related costs, including
			 uniforms or allowances therefor, as authorized by sections 5901 and 5902
			 of title 5, United States Code; travel expenses; purchase and hire of
			 passenger motor vehicles; and purchase, lease, charter, maintenance, and
			 operation of mission and administrative aircraft, $551,100,000, to remain
			 available until September 30, 2016.Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space research
			 and technology development activities, including research, development,
			 operations, support, and services; maintenance and repair, facility
			 planning and design; space flight, spacecraft control, and communications
			 activities; program management; personnel and related costs, including
			 uniforms or allowances therefor, as authorized by sections 5901 and 5902
			 of title 5, United States Code; travel expenses; purchase and hire of
			 passenger motor vehicles; and purchase, lease, charter, maintenance, and
			 operation of mission and administrative aircraft, $580,200,000, to remain
			 available until September 30, 2016.explorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration
			 research and development activities, including research, development,
			 operations, support, and services; maintenance and repair, facility
			 planning and design; space flight, spacecraft control, and communications
			 activities; program management; personnel and related costs, including
			 uniforms or allowances therefor, as authorized by sections 5901 and 5902
			 of title 5, United States Code; travel expenses; purchase and hire of
			 passenger motor vehicles; and purchase, lease, charter, maintenance, and
			 operation of mission and administrative aircraft, $4,367,700,000, to
			 remain available until September 30, 2016: 
Provided, That not less than $1,200,000,000 shall be for the Orion Multi-Purpose Crew Vehicle: 
Provided further, That not less than $2,051,300,000 shall be for the Space Launch System, which shall have a lift
			 capability not less than 130 metric tons and which shall have an upper
			 stage and other core elements developed simultaneously: 
Provided further, That of the funds made available for the Space Launch System, $1,700,000,000 shall be for launch
			 vehicle development and $351,300,000 shall be for exploration ground
			 systems: 
Provided further, That hereafter NASA shall provide for the Space Launch System and Orion Multi-Purpose Crew
			 Vehicle, concurrent with the annual budget submission,  5 year budget
			 profiles and projections that adhere to the 70 percent Joint Confidence
			 Level [JCL]: Provided further, That any JCL approved by the NASA Administrator that is less than 70 percent for the Space Launch
			 System and Orion Multi-Purpose Crew Vehicle shall be justified and
			 documented, and that the NASA Administrator shall still provide
			 concurrently with the
			 annual budget submission the full cost estimates for both programs to
			 achieve a 70 percent JCL:  Provided further, That in no case shall the JCL of the Space Launch System or the Orion Multi-Purpose Crew Vehicle
			 be less than the guidance outlined in NASA Procedural
			 Requirements 7120.5E: Provided further, That funds made available for the Orion Multi-Purpose Crew Vehicle and Space Launch System are in
			 addition to funds provided for these programs under the Construction and Environmental Compliance and Restoration heading: 
Provided further, That $805,000,000 shall be for commercial spaceflight activities: 
Provided further, That $311,400,000 shall be for exploration research and development.space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations
			 research and development activities, including research, development,
			 operations, support and services; space flight, spacecraft control and
			 communications activities, including operations, production, and services;
			 maintenance and repair, facility planning and design; program management;
			 personnel and related costs, including uniforms or allowances therefor, as
			 authorized by sections 5901 and 5902 of title 5, United States Code;
			 travel expenses; purchase and hire of passenger motor vehicles; and
			 purchase, lease, charter, maintenance and operation of mission and
			 administrative aircraft, $3,830,800,000, to remain available until
			 September 30, 2016.educationFor necessary expenses, not otherwise provided for, in carrying out aerospace and aeronautical
			 education research and development activities, including research,
			 development, operations, support, and services; program management;
			 personnel and related costs, including uniforms or allowances therefor, as
			 authorized by sections 5901 and 5902 of title 5, United States Code;
			 travel expenses; purchase and hire of passenger motor vehicles; and
			 purchase, lease, charter, maintenance, and operation of mission and
			 administrative aircraft, $108,000,000, to remain available until September
			 30, 2016, of which $18,000,000 shall be for the Experimental Program to
			 Stimulate Competitive Research and $40,000,000 shall be for the National
			 Space Grant College program.cross agency supportFor necessary expenses, not otherwise provided for, in the conduct and support of science,
			 aeronautics, exploration, space operations and education research and
			 development activities, including research, development, operations,
			 support, and services; maintenance and repair, facility planning and
			 design; space flight, spacecraft control, and communications activities;
			 program management; personnel and related costs, including uniforms or
			 allowances therefor, as authorized by sections 5901 and 5902 of title 5,
			 United States Code; travel expenses; purchase and hire of passenger motor
			 vehicles; not to exceed $63,000 for official reception and representation
			 expenses; and purchase, lease, charter, maintenance, and operation of
			 mission and administrative aircraft, $2,778,600,000, to remain available
			 until September 30, 2016.construction and environmental compliance and restorationFor necessary expenses for construction of facilities including repair, rehabilitation,
			 revitalization, and modification of facilities, construction of new
			 facilities and additions to existing facilities, facility planning and
			 design, and restoration, and acquisition or condemnation of real property,
			 as authorized by law, and environmental compliance and restoration,
			 $446,100,000, to remain available until September 30, 2020: 
Provided, That proceeds from leases deposited into this account shall be available for a period of 5 years
			 to the extent and in amounts as provided in annual appropriations Acts: 
Provided further, That such proceeds referred to in the preceding proviso shall be available for obligation for
			 fiscal year 2015 in an amount not to exceed $9,584,100: 
Provided further, That each annual budget request shall include an annual estimate of gross receipts and
			 collections and proposed use of all funds collected pursuant to section
			 315 of the National Aeronautics and Space Act of 1958 (51 U.S.C. 20145).office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act
			 of 1978, $37,500,000, of which $500,000 shall remain available until
			 September 30, 2016.administrative provisionsFunds for announced prizes otherwise authorized shall remain available, without fiscal year
			 limitation, until a prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the
			 National Aeronautics and Space Administration in this Act may be
			 transferred between such appropriations, but no such appropriation, except
			 as otherwise specifically provided, shall be increased by more than 10
			 percent by any such transfers. Balances so transferred shall be merged
			 with and available for the same purposes and the same time period as the
			 appropriations to which transferred. Any transfer pursuant to this
			 provision shall be treated as a reprogramming of funds under section 505
			 of this Act and shall not be available for obligation except in compliance
			 with the procedures set forth in that section.The spending plan required by this Act shall be provided by NASA at the theme, program, project,
			 and
			 activity level. The spending plan, as well as any subsequent change of an
			 amount established in that spending plan that meets the notification
			 requirements of section 505 of this Act, shall be treated as a
			 reprogramming under section 505 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set
			 forth in that section.National Science FoundationResearch and Related ActivitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861
			 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as
			 authorized by section 3109 of title 5, United States Code; maintenance and
			 operation of aircraft and purchase of flight services for research
			 support; acquisition of aircraft; and authorized travel; $5,838,690,000,
			 to remain available until September 30, 2016, of which not to exceed
			 $520,000,000 shall remain available until expended for polar research and
			 operations support, and for reimbursement to other Federal agencies for
			 operational and science support and logistical and other related
			 activities for the United States Antarctic program: 
Provided, That receipts for scientific support services and materials furnished by the National Research
			 Centers and other National Science Foundation supported research
			 facilities may be credited to this appropriation: 
Provided further, That not less than $159,690,000 shall be available for activities authorized by section
			 7002(c)(2)(A)(iv) of Public Law 110–69.major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major
			 research equipment, facilities, and other such capital assets pursuant to
			 the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.),
			 including authorized travel, $200,760,000, to remain available until
			 expended.education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human
			 resources programs and activities pursuant to the National Science
			 Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as
			 authorized by section 3109 of title 5, United States Code, authorized
			 travel, and rental of conference rooms in the District of Columbia,
			 $889,750,000, to remain available until September 30, 2016: 
Provided, That not less than $60,890,000 shall be available for activities authorized by
			 section 7030 of Public Law 110–69.Agency Operations and Award ManagementFor agency operations and award management necessary in carrying out the National Science
			 Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by
			 section 3109 of title 5, United States Code; hire of passenger motor
			 vehicles; uniforms or allowances therefor, as authorized by sections 5901
			 and 5902 of title 5, United States Code; rental of conference rooms in the
			 District of Columbia; and reimbursement of the Department of Homeland
			 Security for security guard services; $307,000,000: 
Provided, That not to exceed $8,280 is for official reception and representation expenses: 
Provided further, That contracts may be entered into under this heading in fiscal year 2014 for maintenance and
			 operation of facilities and for other services to be provided during the
			 next fiscal year.Office of the National Science BoardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor
			 vehicles, the rental of conference rooms in the District of Columbia, and
			 the employment of experts and consultants under section 3109 of title 5,
			 United States Code) involved in carrying out section 4 of the National
			 Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42
			 U.S.C. 1880 et seq.), $4,370,000: 
Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General
			 Act of 1978, $14,430,000, of which $400,000 shall remain available until
			 September 30, 2016.Administrative ProvisionNot to exceed 5 percent of any appropriation made available for the current fiscal year for the
			 National Science Foundation in this Act may be transferred between such
			 appropriations, but no such appropriation shall be increased by more than
			 10 percent by any such transfers. Any transfer pursuant to this section
			 shall be treated as a reprogramming of funds under section 505 of this Act
			 and shall not be available for obligation except in compliance with the
			 procedures set forth in that section.This title may be cited as the Science Appropriations Act, 2015.IVRelated AgenciesCommission on Civil RightsSalaries and ExpensesFor necessary expenses of the Commission on Civil Rights, including hire of passenger motor
			 vehicles, $9,400,000: 
Provided, That none of the funds appropriated in this paragraph shall be used to employ in excess of four
			 full-time individuals under Schedule C of the Excepted Service exclusive
			 of one special assistant for each Commissioner: 
Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners
			 for more than 75 billable days, with the exception of the chairperson, who
			 is permitted 125 billable days: 
Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense
			 that is not explicitly authorized by section 3 of the Civil Rights
			 Commission Act of 1983 (42 U.S.C. 1975a).Equal Employment Opportunity CommissionSalaries and ExpensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of
			 the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
			 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of
			 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act
			 of 1991, the Genetic Information Non-Discrimination Act (GINA) of 2008
			 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325),
			 and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including
			 services as authorized by section 3109 of title 5, United States Code;
			 hire of passenger motor vehicles as authorized by section 1343(b) of title
			 31, United States Code; nonmonetary awards to private citizens; and up to
			 $30,000,000 for payments to State and local enforcement agencies for
			 authorized services to the Commission, $365,000,000: 
Provided, That the Commission is authorized to make available for official reception and representation
			 expenses not to exceed $2,250 from available funds: 
Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring,
			 or reorganization until such time as the Committees on Appropriations of
			 the House of Representatives and the Senate have been notified of such
			 proposals, in accordance with the reprogramming requirements of section
			 505 of this Act: 
Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the
			 Commission.International Trade CommissionSalaries and ExpensesFor necessary expenses of the International Trade Commission, including hire of passenger motor
			 vehicles and services as authorized by section 3109 of title 5, United
			 States Code, and not to exceed $2,250 for official reception and
			 representation expenses, $85,000,000, to remain available until expended.Legal Services CorporationPayment to the Legal Services CorporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services
			 Corporation Act of 1974, $400,000,000, of which $367,000,000 is for basic
			 field programs and required independent audits; $4,000,000 is for the
			 Office of Inspector General, of which such amounts as may be necessary may
			 be used to conduct additional audits of recipients; $19,000,000 is for
			 management and grants oversight; $4,000,000 is for client self-help and
			 information technology; $5,000,000 is for a Pro Bono Innovation Fund; and
			 $1,000,000 is for loan repayment assistance: 
Provided, That the Legal Services Corporation may continue to provide locality pay to officers and
			 employees at a rate no greater than that provided by the Federal
			 Government to Washington, DC-based employees as authorized by section 5304
			 of title 5, United States Code, notwithstanding section 1005(d) of the
			 Legal Services Corporation Act (42 U.S.C. 2996(d)): 
Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal
			 Services Corporation: 
Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be
			 considered an agency of the United States Government.Administrative Provision—Legal Services CorporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for
			 any purpose prohibited or limited by, or contrary to any of the provisions
			 of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and
			 all funds appropriated in this Act to the Legal Services Corporation shall
			 be subject to the same terms and conditions set forth in such sections,
			 except that all references in sections 502 and 503 to 1997 and 1998 shall
			 be deemed to refer instead to 2014 and 2015, respectively.Section 504 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies
			 Appropriations Act, 1996 (as contained in Public Law 104–134) is amended:(1)in subsection (a), in the matter preceding paragraph (1), by inserting after ) the following: that uses Federal funds (or funds from any source with regard to paragraphs (7), (14) and (15)) in
			 a manner;(2)by striking subsection (d); and(3)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively.Marine Mammal CommissionSalaries and ExpensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine
			 Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,431,000.Office of the United States Trade RepresentativeSalaries and ExpensesFor necessary expenses of the Office of the United States Trade Representative, including the hire
			 of passenger motor vehicles and the employment of experts and consultants
			 as authorized by section 3109 of title 5, United States Code, $55,000,000,
			 of which $1,000,000 shall remain available until expended: 
Provided, That not to exceed $124,000 shall be available for official reception and representation
			 expenses.State Justice InstituteSalaries and ExpensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute
			 Authorization Act of 1984 (42 U.S.C. 10701 et seq.) $5,121,000, of which
			 $500,000 shall remain available until September 30, 2016: 
Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: 
Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be
			 considered an agency of the United States Government.VGeneral provisions(including rescissions)501.No part of any appropriation contained in this Act shall be used for publicity or propaganda
			 purposes not authorized by the Congress.502.No part of any appropriation contained in this Act shall remain available for obligation beyond the
			 current fiscal year unless expressly so provided herein.503.The expenditure of any appropriation under this Act for any consulting service through procurement
			 contract, pursuant to section 3109 of title 5, United States Code, shall
			 be limited to those contracts where such expenditures are a matter of
			 public record and available for public inspection, except where otherwise
			 provided under existing law, or under existing Executive order issued
			 pursuant to existing law.504.If any provision of this Act or the application of such provision to any person or circumstances
			 shall be held invalid, the remainder of the Act and the application of
			 each provision to persons or circumstances other than those as to which it
			 is held invalid shall not be affected thereby.505.None of the funds provided under this Act, or provided under previous appropriations Acts to the
			 agencies funded by this Act that remain available for obligation or
			 expenditure in fiscal year 2015, or provided from any accounts in the
			 Treasury of the United States derived by the collection of fees available
			 to the agencies funded by this Act, shall be available for obligation or
			 expenditure through a reprogramming of funds that: (1) creates or
			 initiates a new program, project or activity; (2) eliminates a program,
			 project or activity; (3) increases funds or personnel by any means for any
			 project or activity for which funds have been denied or restricted; (4)
			 relocates an office or employees; (5) reorganizes or renames offices,
			 programs or activities; (6) contracts out or privatizes any functions or
			 activities presently performed by Federal employees; (7) augments existing
			 programs, projects or activities in excess of $500,000 or 10 percent,
			 whichever is less, or reduces by 10 percent funding for any program,
			 project or activity, or numbers of personnel by 10 percent; or (8) results
			 from any general savings, including savings from a reduction in personnel,
			 which would result in a change in existing programs, projects or
			 activities as approved by Congress; unless the House and Senate Committees
			 on Appropriations are notified 15 days in advance of such reprogramming of
			 funds.506.(a)If it has been finally determined by a court or Federal agency that any person intentionally
			 affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the
			 United States that is not made in the United States, the person shall be
			 ineligible to receive any contract or subcontract made with funds made
			 available in this Act, pursuant to the debarment, suspension, and
			 ineligibility procedures described in sections 9.400 through 9.409 of
			 title 48, Code of Federal Regulations.(b)(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made
			 available by this Act shall be used to purchase items that are
			 manufactured, produced, or assembled in the United States, its territories
			 or possessions.(2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3).507.(a)The Departments of Commerce and Justice, the National Science Foundation, and the National
			 Aeronautics and Space Administration shall provide to the Committees on
			 Appropriations of the House of Representatives and the Senate a quarterly
			 report on the status of balances of appropriations at the account level.
			 For unobligated, uncommitted balances and unobligated, committed balances
			 the quarterly reports shall separately identify the amounts attributable
			 to each source year of appropriation from which the balances were derived.
			 For balances that are obligated, but unexpended, the quarterly reports
			 shall separately identify amounts by the year of obligation.(b)The report described in subsection (a) shall be submitted within 30 days of the end of the first
			 quarter of fiscal year 2015, and subsequent reports shall be submitted
			 within 30 days of the end of each quarter thereafter.(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in
			 subsection (a) due to a limitation of a current accounting system, the
			 department or agency shall fulfill such aspect to the maximum extent
			 practicable under such accounting system and shall identify and describe
			 in each quarterly report the extent to which such aspect is not fulfilled.508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent,
			 personnel actions taken in response to funding reductions included in this
			 Act shall be absorbed within the total budgetary resources available to
			 such department or agency: 
Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry
			 out this section is provided in addition to authorities included elsewhere
			 in this Act: 
Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section: 
Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care
			 and protection of loan collateral or grant property.509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco
			 or tobacco products, or to seek the reduction or removal by any foreign
			 country of restrictions on the marketing of tobacco or tobacco products,
			 except for restrictions which are not applied equally to all tobacco or
			 tobacco products of the same type.510.Notwithstanding any other provision of law, amounts deposited or available in the Fund established
			 by section 1402 of chapter XIV of title II of Public Law 98–473 (42 U.S.C.
			 10601) in any fiscal year in excess of $775,000,000 shall not be available
			 for obligation until the following fiscal year.511.None of the funds made available to the Department of Justice in this Act may be used to
			 discriminate against or denigrate the religious or moral beliefs of
			 students who participate in programs for which financial assistance is
			 provided from those funds, or of the parents or legal guardians of such
			 students.512.None of the funds made available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government, except pursuant to a
			 transfer made by, or transfer authority provided in, this Act or any other
			 appropriations Act.513.Any funds provided in this Act used to implement E-Government Initiatives shall be subject to the
			 procedures set forth in section 505 of this Act.514.(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National
			 Aeronautics and Space Administration, the National Science Foundation, and
			 the Legal Services Corporation shall conduct audits, pursuant to the
			 Inspector General Act (5 U.S.C. App.), of grants or contracts for which
			 funds are appropriated by this Act, and shall submit reports to Congress
			 on the progress of such audits, which may include preliminary findings and
			 a description of areas of particular interest, within 180 days after
			 initiating such an audit and every 180 days thereafter until any such
			 audit is completed.(b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General
			 is completed, the Secretary, Attorney General, Administrator, Director, or
			 President, as appropriate, shall make the results of the audit available
			 to the public on the Internet website maintained by the Department,
			 Administration, Foundation, or Corporation, respectively. The results
			 shall be made available in redacted form to exclude—(1)any matter described in section 552(b) of title 5, United States Code; and(2)sensitive personal information for any individual, the public access to which could be used to
			 commit identity theft or for other inappropriate or unlawful purposes.(c)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a
			 statement to the Secretary of Commerce, the Attorney General, the
			 Administrator, Director, or President, as appropriate, certifying that no
			 funds derived from the grant or contract will be made available through a
			 subcontract or in any other manner to another person who has a financial
			 interest in the person awarded the grant or contract.(d)The provisions of the preceding subsections of this section shall take effect 30 days after the
			 date on which the Director of the Office of Management and Budget, in
			 consultation with the Director of the Office of Government Ethics,
			 determines that a uniform set of rules and requirements, substantially
			 similar to the requirements in such subsections, consistently apply under
			 the executive branch ethics program to all Federal departments, agencies,
			 and entities.515.None of the funds appropriated or otherwise made available under this Act may be used by the
			 Departments of Commerce and Justice, the National Aeronautics and Space
			 Administration, or the National Science Foundation to acquire a
			 high-impact information system, as defined for security
			 categorization in the National Institute of Standards and Technology's
			 (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has—(1)reviewed the supply chain risk for the information systems against criteria developed by NIST to
			 inform acquisition decisions for high-impact information systems within
			 the Federal Government and against international standards and guidelines,
			 including those developed by NIST;(2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat
			 information provided by the Federal Bureau of Investigation and other
			 appropriate agencies; and(3)developed, in consultation with NIST and supply chain risk management experts, a mitigation
			 strategy for any identified risks.516.None of the funds made available in this Act shall be used in any way whatsoever to support or
			 justify the use of torture by any official or contract employee of the
			 United States Government.517.(a)Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise
			 made available under this Act or any other Act may be expended or
			 obligated by a department, agency, or instrumentality of the United States
			 to pay administrative expenses or to compensate an officer or employee of
			 the United States in connection with requiring an export license for the
			 export to Canada of components, parts, accessories or attachments for
			 firearms listed in Category I, section 121.1 of title 22, Code of Federal
			 Regulations (International Trafficking in Arms Regulations (ITAR), part
			 121, as it existed on April 1, 2005) with a total value not exceeding
			 $500
			 wholesale in any transaction, provided that the conditions of subsection
			 (b) of this section are met by the exporting party for such articles.(b)The foregoing exemption from obtaining an export license—(1)does not exempt an exporter from filing any Shipper's Export Declaration or notification letter
			 required by law, or from being otherwise eligible under the laws of the
			 United States to possess, ship, transport, or export the articles
			 enumerated in subsection (a); and(2)does not permit the export without a license of—(A)fully automatic firearms and components and parts for such firearms, other than for end use by the
			 Federal Government, or a Provincial or Municipal Government of Canada;(B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in
			 Category I, other than for end use by the Federal Government, or a
			 Provincial or Municipal Government of Canada; or(C)articles for export from Canada to another foreign destination.(c)In accordance with this section, the District Directors of Customs and postmasters shall permit the
			 permanent or temporary export without a license of any unclassified
			 articles specified in subsection (a) to Canada for end use in Canada or
			 return to the United States, or temporary import of Canadian-origin items
			 from Canada for end use in the United States or return to Canada for a
			 Canadian citizen.(d)The President may require export licenses under this section on a temporary basis if the President
			 determines, upon publication first in the Federal Register, that the
			 Government of Canada has implemented or maintained inadequate import
			 controls for the articles specified in subsection (a), such that a
			 significant diversion of such articles has and continues to take place for
			 use in international terrorism or in the escalation of a conflict in
			 another nation. The President shall terminate the requirements of a
			 license when reasons for the temporary requirements have ceased.518.Notwithstanding any other provision of law, no department, agency, or instrumentality of the United
			 States receiving appropriated funds under this Act or any other Act shall
			 obligate or expend in any way such funds to pay administrative expenses or
			 the compensation of any officer or employee of the United States to deny
			 any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and
			 qualified pursuant to 27 CFR section 478.112 or .113, for a permit to
			 import United States origin curios or relics firearms, parts, or ammunition.519.None of the funds made available in this Act may be used to include in any new bilateral or
			 multilateral trade agreement the text of—(1)paragraph 2 of article 16.7 of the United States-Singapore Free Trade Agreement;(2)paragraph 4 of article 17.9 of the United States-Australia Free Trade Agreement; or(3)paragraph 4 of article 15.9 of the United States-Morocco Free Trade Agreement.520.None of the funds made available in this Act may be used to authorize or issue a national security
			 letter in contravention of any of the following laws authorizing the
			 Federal Bureau of Investigation to issue national security letters: The
			 Right to Financial Privacy Act; The Electronic Communications Privacy Act;
			 The Fair Credit Reporting Act; The National Security Act of 1947; USA
			 PATRIOT Act; and the laws amended by these Acts.521.If at any time during any quarter, the program manager of a project within the jurisdiction of the
			 Departments of Commerce or Justice, the National Aeronautics and Space
			 Administration, or the National Science Foundation totaling more than
			 $75,000,000 has reasonable cause to believe that the total program cost
			 has increased by 10 percent, the program manager shall immediately inform
			 the respective Secretary, Administrator, or Director. The Secretary,
			 Administrator, or Director shall notify the House and Senate Committees on
			 Appropriations within 30 days in writing of such increase, and shall
			 include in such notice: the date on which such determination was made; a
			 statement of the reasons for such increases; the action taken and proposed
			 to be taken to control future cost growth of the project; changes made in
			 the performance or schedule milestones and the degree to which such
			 changes have contributed to the increase in total program costs or
			 procurement costs; new estimates of the total project or procurement
			 costs; and a statement validating that the project's management structure
			 is adequate to control total project or procurement costs.522.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for
			 intelligence or intelligence related activities are deemed to be
			 specifically authorized by the Congress for purposes of section 504 of the
			 National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2015
			 until the enactment of the Intelligence Authorization Act for Fiscal Year
			 2015.523.None of the funds appropriated or otherwise made available by this Act may be used to enter into a
			 contract in an amount greater than $5,000,000 or to award a grant in
			 excess of such amount unless the prospective contractor or grantee
			 certifies in writing to the agency awarding the contract or grant that, to
			 the best of its knowledge and belief, the contractor or grantee has filed
			 all Federal tax returns required during the three years preceding the
			 certification, has not been convicted of a criminal offense under the
			 Internal Revenue Code of 1986, and has not, more than 90 days prior to
			 certification, been notified of any unpaid Federal tax assessment for
			 which the liability remains unsatisfied, unless the assessment is the
			 subject of an installment agreement or offer in compromise that has been
			 approved by the Internal Revenue Service and is not in default, or the
			 assessment is the subject of a non-frivolous administrative or judicial
			 proceeding.(rescissions)524.(a)Of the unobligated balances available for Department of Commerce, Departmental Management, Franchise Fund, $2,906,000 are hereby rescinded.(b)Of the unobligated balances available to the Department of Justice, the following funds are hereby
			 rescinded, not later than September 30, 2015, from the following accounts
			 in the specified amounts—(1)Working Capital Fund, $54,000,000;(2)Legal Activities, Assets Forfeiture Fund, $193,000,000;(3)United States Marshals Service, Federal Prisoner Detention, $122,000,000;(4)State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against
			 Women Prevention and Prosecution Programs, $12,200,000;(5)State and Local Law Enforcement Activities, Office of Justice Programs, $59,000,000; and(6)State and Local Law Enforcement Activities, Community Oriented Policing Services, $26,000,000.(c)The Department of Justice shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate a report no later than September 1, 2015,
			 specifying the amount of each rescission made pursuant to subsection (b).525.None of the funds made available in this Act may be used to purchase first class or premium airline
			 travel in contravention of sections 301–10.122 through 301–10.124 of title
			 41 of the Code of Federal Regulations, and no funds may be used for
			 premium travel consistent with these sections unless the agency or
			 department has filed its premium travel report with the General Services
			 Administration for the previous 3 fiscal years.526.None of the funds made available in this Act may be used to send or otherwise pay for the
			 attendance of more than 50 employees from a Federal department or agency
			 at any single conference occurring outside the United States unless such
			 conference is a law enforcement training or operational conference for law
			 enforcement personnel and the majority of Federal employees in attendance
			 are law enforcement personnel stationed outside the United States.527.None of the funds appropriated or otherwise made available in this Act may be used in a manner that
			 is inconsistent with the principal negotiating objective of the United
			 States with respect to trade remedy laws to preserve the ability of the
			 United States—(1)to enforce vigorously its trade laws, including antidumping, countervailing duty, and safeguard
			 laws;(2)to avoid agreements that—(A)lessen the effectiveness of domestic and international disciplines on unfair trade, especially
			 dumping and subsidies; or(B)lessen the effectiveness of domestic and international safeguard provisions, in order to ensure
			 that United States workers, agricultural producers, and firms can compete
			 fully on fair terms and enjoy the benefits of reciprocal trade
			 concessions; and(3)to address and remedy market distortions that lead to dumping and subsidization, including
			 overcapacity, cartelization, and market-access barriers.528.None of the funds appropriated or otherwise made available in this Act may be used to
			 transfer, release, or assist in the transfer or release to or within the
			 United States, its territories, or possessions Khalid Sheikh Mohammed or
			 any other detainee who—(1)is not a United States citizen or a member of the Armed Forces of the United States; and(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba,
			 by the Department of Defense.529.(a)None of the funds appropriated or otherwise made available in this Act	may be used to
			 construct, acquire, or modify any facility in the United States, its
			 territories, or possessions to house any individual described in
			 subsection (c) for the purposes of detention or imprisonment in the
			 custody or under the effective control of the Department of Defense.(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United
			 States Naval Station, Guantanamo Bay, Cuba.(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located
			 at United States Naval Station, Guantanamo Bay, Cuba, and who—(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and(2)is—(A)in the custody or under the effective control of the Department of Defense; or(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.530.To the extent practicable, funds made available in this Act should be used to purchase light bulbs
			 that are Energy Star qualified or have the Federal Energy Management Program designation.531.The Director of the Office of Management and Budget shall instruct any department, agency, or
			 instrumentality of the United States receiving funds appropriated under
			 this Act to track undisbursed balances in expired grant accounts and
			 include in its annual performance plan and performance and accountability
			 reports the following:(1)Details on future action the department, agency, or instrumentality will take to resolve
			 undisbursed balances in expired grant accounts.(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in
			 expired grant accounts.(3)Identification of undisbursed balances in expired grant accounts that may be returned to the
			 Treasury of the United States.(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with
			 undisbursed balances (on the first day of each fiscal year) for the
			 department, agency, or instrumentality and the total finances that have
			 not been obligated to a specific project remaining in the accounts.532.None of the funds made available by this Act may be used to pay the salaries or expenses of
			 personnel to deny, or fail to act on, an application for the importation
			 of any model of shotgun if—(1)all other requirements of law with respect to the proposed importation are met; and(2)no application for the importation of such model of shotgun, in the same configuration, had been
			 denied by the Attorney General prior to January 1, 2011, on the basis that
			 the shotgun was not particularly suitable for or readily adaptable to
			 sporting purposes.533.(a)None of the funds made available in this Act may be used to maintain or establish a computer
			 network unless such network blocks the viewing, downloading, and
			 exchanging of pornography.(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or
			 local law enforcement agency or any other entity carrying out criminal
			 investigations, prosecution, or adjudication activities.534.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, and the
			 National Science Foundation shall submit spending plans, signed by the
			 respective department or agency head, to the Committees on Appropriations
			 of the House of Representatives and the Senate within 45 days after the
			 date of enactment of this Act.535.None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to, any corporation that was convicted of a
			 felony criminal violation under any Federal law within the preceding 24
			 months, where the awarding agency is aware of the conviction, unless a
			 Federal
			 agency has considered suspension or debarment of the corporation and has
			 made a determination that this further action is not necessary to protect
			 the interests of the Government.536.None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to, any corporation that has any unpaid Federal
			 tax liability that has been assessed, for which all judicial and
			 administrative remedies have been exhausted or have lapsed, and that is
			 not being paid in a timely manner pursuant to an agreement with the
			 authority responsible for collecting the tax liability, where the awarding
			 agency is aware of the unpaid tax liability, unless the agency has
			 considered suspension or debarment of the corporation and has made a
			 determination that this further action is not necessary to protect the
			 interests of the Government.537.All agencies and departments funded under this Act shall send to the Committees on Appropriations
			 of the House of Representatives and the Senate at the end of the fiscal
			 year a report containing a complete inventory of the total number of
			 vehicles owned, permanently retired, and purchased during fiscal year 2015
			 as well as the total cost of the vehicle fleet, including maintenance,
			 fuel, storage, purchasing, and leasing.538.None of the funds made available in this Act may be used to pay for the painting of a portrait of
			 an officer or employee of the Federal government, including the President,
			 the Vice President, a member of Congress (including a Delegate or a
			 Resident Commissioner to Congress), the head of an executive branch agency
			 (as defined in section 133 of title 
41, United States Code), or the head of an office of the legislative branch.539.(a)The head of any Executive branch department, agency, board, commission, or office funded by this
			 Act shall submit annual reports to the Inspector General or senior ethics
			 official for any entity without an Inspector General, regarding the costs
			 and contracting procedures related to each conference held by any such
			 department, agency, board, commission, or office during fiscal year 2015
			 for which the cost to the United States Government was more than $100,000.(b)Each report submitted shall include, for each conference described in subsection (a) held during
			 the applicable period—(1)a description of its purpose;(2)the number of participants attending;(3)a detailed statement of the costs to the United States Government, including—(A)the cost of any food or beverages;(B)the cost of any audio-visual services;(C)the cost of employee or contractor travel to and from the conference; and(D)a discussion of the methodology used to determine which costs relate to the conference; and(4)a description of the contracting procedures used including—(A)whether contracts were awarded on a competitive basis; and(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating
			 potential contractors for the conference.(c)Within 15 days of the date of a conference held by any Executive branch department, agency, board,
			 commission, or office funded by this Act during fiscal year 2015 for which
			 the cost to the United States Government was more than $20,000, the head
			 of any such department, agency, board, commission, or office shall notify
			 the Inspector General or senior ethics official for any entity without an
			 Inspector General, of the date, location, and number of employees
			 attending such conference.(d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not
			 be used for the purpose of defraying the costs of a banquet or conference
			 that is not directly and programmatically related to the
			 purpose for which the grant or contract was awarded, such as a banquet or
			 conference
			 held in connection with planning, training, assessment, review, or other
			 routine purposes related to a project funded by the grant or contract.(e)None of the funds made available in this or any other appropriations Act may be used for travel and
			 conference activities that are not in compliance with Office of Management
			 and Budget Memorandum M–12–12 dated May 11, 2012.This Act may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2015.June 5, 2014Read twice and placed on the calendar